RAMSEY, J.
The Court of Civil Appeals determined that the argument complained of was improper and was “calculated to arouse the passions and prejudices of the jury, and cause them to render a larger verdict than would otherwise have been rendered. The appellee was only entitled to just compensation for the( mental anguish suffered by Mrs. Smith. It was not the province of the jury in this case to inflict punishment upon the telegraph company for its negligence in failing to promptly deliver the message in order to impress it with the importance of diligence in delivering telegrams. Punishment was not a matter for their consideration. Just compensation to the appellee for the damages she had sustained was the question for the jury’s determination. What effect the language may have had upon the jury we cannot tell, but from the amount of the verdict we conclude that the remarks of counsel were not without effect. Tel. Co. v. Smith (Tex. Civ. App.) 113 S. W. 766; Tel. Co. v. Burgess (Tex. Civ. App.) 60 S. W. 1023.”
We think their conclusion is binding on this court, and that the judgment of the trial court should be, as held by the Court of Civil Appeals (124 S. W. 733), reversed, *1148and the cause remanded for further proceedings in accordance with law, and it is so ordered.